Exhibit 10.1
AMENDMENT NO. 4 TO AMENDED AND RESTATED LOAN AGREEMENT
     This AMENDMENT NO. 4 AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”)
is entered and effective as of March 31, 2009, by and among Layne Christensen
Company, a Delaware corporation (“Borrower”) and Bank of America, N.A. (as
successor to LaSalle Bank National Association) (“Bank of America”), as
Administrative Agent (“Administrative Agent”), and Bank of America and the other
lenders a party hereto comprising the Required Lenders.
Recitals:

A.   Borrower, Administrative Agent and Lenders are party to that certain
Amended and Restated Loan Agreement dated as of September 28, 2005, as amended
by Amendment No. 1 to Amended and Restated Loan Agreement, dated as of June 16,
2006, as amended by Amendment No. 2 to Amended and Restated Loan Agreement,
dated as of November 20, 2006, as amended by Amendment No. 3 to Amended and
Restated Loan Agreement, dated as of October 15, 2007 but effective as of August
28, 2007 (as amended from time to time, the “Loan Agreement”).   B.  
Administrative Agent, the Required Lenders and Borrower have agreed to the
provisions set forth herein on the terms and conditions contained herein.

Agreement
     Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Required Lenders hereby agree as follows:
1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Loan Agreement, any of the other Loan Documents, and in this Agreement shall be
deemed to be references to the Loan Agreement as it may be amended, restated,
extended, renewed, replaced, or otherwise modified from time to time.
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Loan Agreement.
2. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and the Required Lenders, and only if all of the
documents listed on Exhibit A to this Agreement have been delivered and, as
applicable, executed, each in form and substance satisfactory to Administrative
Agent and the Required Lenders.
3. Amendment. For all periods from and after the date of this Agreement, the
Loan Agreement is amended as follows:
     3.1. Accounting Terms.  
Section 2.5 of the Loan Agreement is deleted and replaced with the following:
“2.5. Accounting Terms. Unless the context otherwise requires, accounting terms
herein that are not defined herein shall be determined under GAAP. All financial
measurements contemplated hereunder respecting Borrower shall be made and
calculated for Borrower and all of its now existing or later acquired, created
or organized Subsidiaries, if any, on a consolidated and consolidating basis in
accordance with GAAP unless expressly provided otherwise herein.

 



--------------------------------------------------------------------------------



 



For all purposes of this Agreement, including, without limitation, calculating
Total Funded Indebtedness, Priority Indebtedness, Indebtedness and all defined
terms in Section 14 of this Agreement, and for purposes of determining
compliance with the covenants contained in Section 14 of this Agreement, any
election by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Statement of Financial Accounting Standards No. 159 or any similar
accounting standard, as amended or replaced from time to time) shall be
disregarded, and such calculation or determination shall be made as if any such
election had not been made.”
     3.2. Indebtedness.  Section 13.2.6 of the Loan Agreement is deleted and
replaced with the following:
“13.2.6. Indebtedness, including the Seller Earn Out and Hedge Obligations,
disclosed on section 10.18 of the Disclosure Schedule, provided, however, the
Indebtedness (other than Hedge Obligations (including new Hedge Obligations and
increases thereof subject to the next sentence) and Indebtedness (including new
Indebtedness and increases thereof) permitted by the terms of Section 13.1.6)
disclosed thereon may not be increased above the amounts existing on the
Effective Date. Notwithstanding the foregoing, the Borrower shall not, and shall
not permit any Subsidiary to, enter into or be bound by any Hedging Obligations
with respect to commodities other than Hedging Obligations by the Borrower or a
Subsidiary Guarantor with respect to PDP Reserves of the Borrower and its
Subsidiaries; provided that the notional volumes for all such Hedging
Obligations permitted by this sentence shall not at any time exceed (I) for the
period from and including April 1, 2009 through and including April 30, 2010,
125% of the reasonably anticipated projected production over the following
12-month period from PDP Reserves of the Borrower and its Subsidiaries, and
(II) for all other periods, 75% of the reasonably anticipated projected
production over the following 12-month period from PDP Reserves of the Borrower
and its Subsidiaries. For purposes of this paragraph, “PDP Reserves” shall mean
“proved developed producing reserves” as defined by the Board of Directors of
the Society for Petroleum Engineers (SPE) Inc.”
4. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Administrative Agent and the Lenders that (i) Borrower’s execution
of this Agreement has been duly authorized by all requisite action of Borrower;
(ii) no consents are necessary from any third parties for Borrower’s execution,
delivery or performance of this Agreement, (iii) this Agreement, the Loan
Agreement, and each of the other Loan Documents, constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their terms, except to the extent that the enforceability thereof against
Borrower may be limited by bankruptcy, insolvency or other laws affecting the
enforceability of creditors rights generally or by equity principles of general
application, (iv) all of the representations and warranties contained in
Section 10 of the Loan Agreement are true and correct with the same force and
effect as if made on and as of the date of this Agreement, (v) after giving
effect to this Agreement, there is no Existing Default, (vi) since September 28,
2005, there has been no change in the financial condition or business operations
of Borrower or any other Covered Person which could reasonably be expected to
result in a Material Adverse Effect, (vii) there are no proceedings of any kind,
pending or threatened against Borrower or any other Covered Person, which could
reasonably be expected to result in a Material Adverse Effect, and (viii) there
are no Security Interests with respect to the Borrower or its assets, except for
Permitted Security Interests.
5. Effect of Agreement. The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Loan Agreement or any of the other
Loan Documents, nor constitute a waiver of any provision of the Loan Agreement,
any of the other Loan Documents or any existing Default or Event of Default,
nor, except as

2



--------------------------------------------------------------------------------



 



set forth in Section 3 above, be or be construed or deemed to be, an amendment
or modification of any provision of the Loan Agreement or the other Loan
Documents.
6. Reaffirmation. Borrower hereby represents, warrants, acknowledges and
confirms that (i) the Loan Agreement and the other Loan Documents remain in full
force and effect, (ii) Borrower has no defenses to its obligations under the
Loan Agreement and the other Loan Documents, and (iii) Borrower has no claim
against Administrative Agent or any Lender arising from or in connection with
the Loan Agreement or the other Loan Documents and hereby waives, releases and
discharges forever any claims the Borrower may have against Administrative Agent
or any Lender arising on or prior to the date hereof.
7. Governing Law.  This Agreement shall be governed by and construed under the
laws of the State of Illinois without giving effect to choice or conflicts of
law principles thereunder.
8. Section Titles.  The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.
9. Counterparts; Facsimile Transmissions.  This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.
10. Patriot Act Notice. Administrative Agent, each Lender and Bank of America
(for itself and not on behalf of any other party) hereby notifies each Borrower,
each Guarantor, each other Covered Person and each of their Subsidiaries that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, each Guarantor,
each other Covered Person and each of their Subsidiaries, which information
includes the name and address of the Borrower, each Guarantor, each other
Covered Person and each of their Subsidiaries and other information that will
allow Administrative Agent, such Lender or Bank of America, as applicable, to
identify the Borrower, each Guarantor, each other Covered Person and each of
their Subsidiaries in accordance with the Act.
11. Incorporation By Reference.  Administrative Agent, the Lenders and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.
12. Statutory Notice — Insurance.  
The following notice is given pursuant to Section 10 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes (1996); nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:
UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE

3



--------------------------------------------------------------------------------



 



COSTS OF THAT INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER
CHARGES WE MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL
THE EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS
OF THE INSURANCE MAY BE ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE
ABLE TO OBTAIN ON YOUR OWN.
13. Statutory Notice — Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.
{remainder of page intentionally left blank; signature pages follow}

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

            LAYNE CHRISTENSEN COMPANY, a Delaware corporation
      By:   /s/ Jerry W. Fanska         Jerry W. Fanska, Senior Vice President —
Finance     

            BANK OF AMERICA, N.A. (as successor to LaSalle
Bank National Association), as a Lender
      Name:   /s/ Dianne M. Smith         Title: VP                BANK OF
AMERICA, N.A. (as successor to LaSalle
Bank National Association), as Administrative Agent
      Name:   /s/ Dianne M. Smith         Title: VP     

            NATIONAL CITY BANK, as successor by merger to
National City Bank of Indiana, as a Lender
      By:           Name:           Title:             HARRIS N.A., as a Lender
      By:   /s/ Joann L. Holman         Name:   Joann L. Holman        Title:  
Managing Director          THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a
Lender
      By:   /s/ BL         Name:   Brian E. Lemons        Title:   Vice
President          M&I MARSHALL & ILSLEY BANK, as a Lender
      By:   /s/ Aaron M. Wiechman         Name:   Aaron M. Wiechman       
Title:   AVP   

5



--------------------------------------------------------------------------------



 



         

            M&I MARSHALL & ILSLEY BANK, as a Lender
      By:   /s/ Michael H. Doyle         Name:   Michael H. Doyle       
Title:   VP        FIRST BANK, as a Lender
      By:   /s/ Brenda J. Laux         Name:   Brenda J. Laux        Title:  
Executive Vice President        ALLIED IRISH BANKS, P.L.C., as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

{end of signatures}

6



--------------------------------------------------------------------------------



 



UNCONDITIONAL REAFFIRMATION OF GUARANTY
     This Unconditional Reaffirmation of Guaranty to Amendment No. 4 to Amended
and Restated Loan Agreement is executed by each of the undersigned
(individually, and collectively, and jointly and severally, “Guarantor”) and is
dated as of March 31, 2009 (this “Reaffirmation”). Each Guarantor acknowledges
and consents to all changes, terms and provisions set forth in the foregoing
Amendment No. 4 to Amended and Restated Loan Agreement among the Borrower,
Administrative Agent, and the Lenders of even date with this Reaffirmation
(“Amendment No. 4”) and agrees that all such changes are in the best interests
of the Borrower and Guarantor. In consideration of the financial accommodations
granted and which may hereafter be granted to the Borrower by Administrative
Agent and the Lenders, in consideration of Administrative Agent’s, the Issuing
Lender’s and the Lenders’ reliance on each Unlimited Guaranty executed by each
Guarantor in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders and the other Loan Documents to which
Guarantor is a party, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, each Guarantor, irrevocably and
unconditionally reaffirms each Unlimited Guaranty and the other Loan Documents
to which it is a party and its continuing guarantee of the payment and
performance of all current and future Loan Obligations. Guarantor agrees that
the validity and enforceability of each Unlimited Guaranty and the other Loan
Documents to which it is a party is not and shall not be affected in any way or
manner by any of the changes, terms and provisions set forth in Amendment No. 4.
     Each Guarantor hereby acknowledges and confirms that (i) each Unlimited
Guaranty and each other Loan Documents to which it is a party is in full force
and effect, (ii) such Guarantor has no defenses to its obligations under each
Unlimited Guaranty and the other Loan Documents to which it is a party, and
(iii) such Guarantor has no claim against Administrative Agent, the Issuing
Lender or any Lender arising from or in connection with the Loan Agreement or
the other Loan Documents, and such Guarantor hereby releases and waives and
discharges forever any such claims it may have against Administrative Agent, the
Issuing Lender or any Lender arising from or in connection with the Loan
Agreement, each Unlimited Guaranty or the other Loan Documents.
     Each Guarantor hereby represents and warrants to Administrative Agent, the
Issuing Lender and each Lender as of the date hereof that (i) this Reaffirmation
has been duly authorized by such Guarantor’s governing body, members or
shareholders, as the case may be, (ii) no consents are necessary from any third
person for such Guarantor’s execution, delivery or performance of this
Reaffirmation which have not been obtained, and (iii) this Reaffirmation and all
other Loan Documents to which it is a party constitutes the legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms except as the enforcement thereof may be limited by
bankruptcy, insolvency or other laws related to creditors rights generally or by
the application of equity principles.
{remainder of page intentionally left blank signature pages follow}

7



--------------------------------------------------------------------------------



 



            BOYLES BROS. DRILLING COMPANY,
a Utah corporation


CHRISTENSEN BOYLES CORPORATION,
a Delaware corporation


INTERNATIONAL DIRECTIONAL SERVICES, LLC,
a Delaware limited liability company


LAYNE TEXAS, INCORPORATED,
a Delaware corporation


MID-CONTINENT DRILLING COMPANY,
a Delaware corporation


SHAWNEE OIL & GAS, L.L.C.,
a Delaware limited liability company


STAMM-SCHEELE INCORPORATED,
a Louisiana corporation


VIBRATION TECHNOLOGY, INC.,
a Delaware corporation


LAYNE ENERGY, INC., a Delaware corporation


LAYNE ENERGY CHERRYVALE, LLC,
a Delaware limited liability company


LAYNE ENERGY CHERRYVALE PIPELINE, LLC,
a Delaware limited liability company


LAYNE ENERGY DAWSON, LLC,
a Delaware limited liability company


LAYNE ENERGY DAWSON PIPELINE, LLC,
a Delaware limited liability company


WINDSOR RESOURCES, LLC,
a Delaware limited liability company, formerly
known as Layne Energy Illinois, LLC,


WINDSOR RESOURCES PIPELINE, LLC,
a Delaware limited liability company, formerly
known as Layne Energy Illinois Pipeline, LLC


LAYNE ENERGY MARKETING, LLC,
a Delaware limited liability company


LAYNE ENERGY OPERATING, LLC,
a Delaware limited liability company
   

8



--------------------------------------------------------------------------------



 



         

            LAYNE ENERGY OSAGE, LLC,
a Delaware limited liability company


LAYNE ENERGY PIPELINE, LLC,
a Delaware limited liability company


LAYNE ENERGY PRODUCTION, LLC,
a Delaware limited liability company


LAYNE ENERGY RESOURCES, INC.,
a Delaware corporation


LAYNE ENERGY SYCAMORE, LLC,
a Delaware limited liability company


LAYNE ENERGY SYCAMORE PIPELINE, LLC,
a Delaware limited liability company


LAYNE WATER DEVELOPMENT AND
STORAGE, LLC,
a Delaware limited liability company


CHERRYVALE PIPELINE, LLC,
a Kansas limited liability company


REYNOLDS, INC.,
an Indiana corporation


INLINER TECHNOLOGIES, LLC,
an Indiana limited liability company


LINER PRODUCTS, LLC,
an Indiana limited liability company


REYNOLDS INLINER, LLC,
an Indiana limited liability company


REYNOLDS TRANSPORT CO.,
an Indiana corporation


COLLECTOR WELLS INTERNATIONAL, INC.,
an Ohio corporation


INTERNATIONAL WATER CONSULTANTS, INC.,
an Ohio corporation


INLINER AMERICAN, INC., a Delaware corporation formerly known as American Water
Services Underground Infrastructure, Inc.
         

9



--------------------------------------------------------------------------------



 



         

            MAG CON, INC., a Louisiana corporation

MEADORS CONSTRUCTION CO., INC.,
a Florida corporation
      By:   /s/ Jerry W. Fanska         Name:   Jerry W. Fanska        Title:  
Vice President        LAYNE DRILLING PTY LTD,
an Australian company


LAYNE CHRISTENSEN AUSTRALIA PTY LTD,
an Australian company


STANLEY MINING SERVICES PTY LTD,
an Australian company


SMS HOLDINGS PTY LTD,
an Australian company


WEST AFRICAN HOLDINGS PTY LTD,
an Australian company


WEST AFRICAN DRILLING SERVICES PTY LTD,
an Australian company


WEST AFRICAN DRILLING SERVICES (NO. 2) PTY
LTD, an Australian company


STANLEY MINING SERVICES (BOTSWANA) PTY
LTD., a Botswana, Africa entity, formerly known as
Whitfield (Pty) Ltd.
      By:   /s/ Jerry W. Fanska         Name:   Jerry W. Fanska        Title:  
Director   

10



--------------------------------------------------------------------------------



 



         

Exhibit A
Documents and Requirements

1.   Amendment No. 4 to Amended and Restated Loan Agreement.   2.  
Reaffirmation of Guaranty.   3.   Amendment to Master Shelf Agreement for the
Term Indebtedness.

11